 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1766 
In the House of Representatives, U. S.,

December 16, 2010
 
RESOLUTION 
Providing for consideration of the Senate amendment to the House amendment to the Senate amendment to the bill (H.R. 4853) to amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, to amend title 49, United States Code, to extend authorizations for the airport improvement program, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the Senate amendment to the House amendment to the Senate amendment to the bill (H.R. 4853), to amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, to amend title 49, United States Code, to extend authorizations for the airport improvement program, and for other purposes. All points of order against consideration of the Senate amendment are waived except those arising under clause 10 of rule XXI. General debate shall be confined to the Senate amendment and the motions addressed by this resolution and shall not exceed three hours equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means or their designees. After general debate, the Senate amendment shall be considered for amendment under the five-minute rule. No amendment shall be in order except the amendment printed in the report of the Committee on Rules accompanying this resolution. That amendment may be offered only by Representative Levin of Michigan or his designee and shall not be debatable. All points of order against that amendment are waived except those arising under clause 10 of rule XXI. 
2.Upon disposition of the proposed House amendment made in order in the first section of this resolution, the Committee of the Whole shall rise and report the Senate amendment back to the House with such amendment as may have been adopted. 
3.
(a)If the Committee of the Whole reports the Senate amendment back to the House with an amendment, the pending question shall be a motion that the House concur in the Senate amendment to the House amendment to the Senate amendment with such amendment.
(b)If a motion specified in subsection (a) fails of adoption, the pending question shall be a motion that the House concur in the Senate amendment to the House amendment to the Senate amendment. 
4.If the Committee of the Whole reports the Senate amendment back to the House without amendment, the pending question shall be a motion that the House concur in the Senate amendment to the House amendment to the Senate amendment. 
5.Until completion of proceedings enabled by this resolution—
(a)the Chair may decline to entertain any intervening motion, resolution, question, or notice; 
(b)the Chair may postpone proceedings in the House to such time as may be designated by the Speaker; 
(c)each amendment and motion considered pursuant to this resolution shall be considered as read; and
(d)all points of order against pending motions specified in sections 3 and 4 are waived (except those arising under clause 10 of rule XXI), and the previous question shall be considered as ordered on each such motion to final adoption without intervening motion or question of consideration. 
 
Lorraine C. Miller,Clerk.
